Name: 2001/515/JHA: Council Decision of 28 June 2001 establishing a programme of incentives and exchanges, training and cooperation for the prevention of crime (Hippokrates)
 Type: Decision
 Subject Matter: information and information processing;  social affairs;  cooperation policy;  management
 Date Published: 2001-07-07

 Avis juridique important|32001D05152001/515/JHA: Council Decision of 28 June 2001 establishing a programme of incentives and exchanges, training and cooperation for the prevention of crime (Hippokrates) Official Journal L 186 , 07/07/2001 P. 0011 - 0013Council Decisionof 28 June 2001establishing a programme of incentives and exchanges, training and cooperation for the prevention of crime (Hippokrates)(2001/515/JHA)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Articles 30(1), 31 and 34(2)(c) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) Article 29 of the Treaty on European Union states that the Union's objective is to provide citizens with a high level of safety within an area of freedom, security and justice by developing common action among the Member States, in particular in the field of prevention of crime, whether or not organised.(2) The conclusions of the Tampere European Council call for cooperation in the fight against crime to be stepped up and for the possibility of establishing a programme financed by the Community to support this cooperation to be studied.(3) Experience gained in managing the other intervention programmes financed by the Community, such as Oisin and Falcone, confirms the value of a similar instrument for crime prevention, to be charged to the general budget of the European Union.(4) The optimum effectiveness of the intervention of the European Union will be ensured if it extends to all forms of crime, whether or not organised.(5) The complexity of the phenomenon of crime in the Member States and the diversity of prevention policies already implemented by the Member States create a need for multidisciplinary approaches based on familiarity with crime.(6) This programme, like the other programmes for cooperation in justice and home affairs, is open to the applicant countries with a view to facilitating their participation in the projects supported by the programme.(7) The measures necessary for the implementation of this Decision should be adopted in accordance with the procedures set out herein.(8) A financial reference amount, within the meaning of point 34 of the Interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and the Commission on budgetary discipline and improvement of the budgetary procedure(3), is included in this Decision for the entire duration of the programme, without thereby affecting the powers of the budgetary authority as they are defined by the EC Treaty,HAS ADOPTED THIS DECISION:Article 1Establishment of the programme1. This Decision establishes a programme of cooperation in the prevention of crime, to be known as "Hippokrates".2. The programme is established for a period of two years running from 1 January 2001 to 31 December 2002.Article 2Programme objectives1. The programme shall contribute to the general objective of providing citizens with a high level of protection in an area of freedom, security and justice. Within this framework, it is intended to encourage cooperation between all the public and private organisations in the Member States involved in the prevention of crime, whether or not organised.2. The applicant countries may participate in projects in order to familiarise themselves with the Union acquis in this area and help them prepare for accession. Other third countries may also participate where this serves the aims of the projects.Article 3Access to the programme1. The programme shall co-finance projects submitted by public or private organisations in the European Union involved in the prevention of crime.2. To be eligible for co-financing, the projects must involve at least three Member States, or two Member States and one applicant country, and have the objectives mentioned in Article 2.3. The programme may also finance:(a) specific projects organised by Member States of particular interest in terms of the programme's priorities or cooperation with the applicant countries;(b) complementary measures organised by Member States such as seminars, meetings of experts or other activities to disseminate the information obtained under the programme.Article 4Activities of the programmeThe programme shall comprise the following types of activities:(a) training;(b) exchanges and placements;(c) studies and research;(d) meetings and seminars;(e) dissemination of the results obtained within the framework of the programme.Article 5Financing the programme1. The financial reference amount for the implementation of this programme for the period 2001 to 2002 shall be EUR 2 million.2. The annual appropriations shall be authorised by the budgetary authority within the limits of the financial perspective.3. The co-financing of a project by the programme shall be exclusive of any other financing by another programme financed by the general budget of the European Union.4. Financing decisions shall be followed by grant contracts between the Commission and the organisers. The financing decisions and contracts arising therefrom shall be subject to financial control by the Commission and to audits by the Court of Auditors.5. The proportion of financial support from the Community budget shall not exceed 70 % of the cost of the project.6. However, the specific projects and complementary measures mentioned in Article 3(3) may be financed to 100 %, up to a ceiling of 10 % of the total financial package allocated annually to the programme for specific projects under Article 3(3)(a), and 5 % for complementary measures under Article 3(3)(b).Article 6Implementation of the programme1. The Commission shall be responsible for the management and implementation of the programme, in cooperation with the Member States.2. The programme shall be managed by the Commission in accordance with the Financial Regulation applicable to the general budget of the European Communities.3. To implement the programme, the Commission shall:(a) prepare an annual work programme comprising specific objectives, thematic priorities and, if necessary, a list of specific projects and supplementary measures;(b) evaluate and select the projects presented by the organisers mentioned in Article 3.4. The Commission shall submit to the Committee mentioned in Article 7 the draft measures to be taken to implement the project in sufficient time to enable the Member States to consider them. Examination of the drafts presented by the organisers shall be carried out in accordance with the advisory procedure laid down in Article 8. Examination of the annual work programme, the specific projects and the complementary measures shall be carried out in accordance with the management procedure laid down in Article 9.5. The Commission shall, on the condition that they are compatible with the relevant policies, evaluate and select projects submitted by the organisers on the basis of the following criteria:(a) conformity with the programme's objectives;(b) whether the project has a European dimension and is open to participation by the applicant countries;(c) compatibility with the work undertaken or planned within the framework of the European Union's political priorities on crime prevention;(d) complementarity with other past, present or future cooperation projects;(e) ability of the organiser to implement the project;(f) the inherent quality of the project in terms of its conception, organisation, presentation and expected results;(g) the amount of the subsidy requested under the programme and whether it is proportionate with the expected results;(h) the impact of the expected results on the programme's objectives.These criteria will be prioritised in the annual work programme.Article 7Committee1. The Commission shall be assisted by a Committee to be known as the "Hippokrates Committee", composed of the representatives of the Member States and chaired by a representative of the Commission.2. The Committee shall adopt its rules of procedure on a proposal by the chair on the basis of standard rules of procedure which have been published in the Official Journal of the European Communities.3. The Commission may invite representatives from the applicant countries to briefing sessions after the Committee's meetings.Article 8Advisory procedure1. Where reference is made to this Article, the Commission shall be assisted by an advisory Committee composed of the representatives of the Member States and chaired by the representative of the Commission.2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft, within a time-limit which the chairman may lay down according to the urgency of the matter, if necessary by taking a vote.3. The opinion shall be recorded in the minutes; in addition, each Member State shall have the right to ask to have its position recorded in the minutes.4. The Commission shall take the utmost account of the opinion delivered by the Committee. It shall inform the Committee of the manner in which the opinion has been taken into account.Article 9Management procedure1. Where reference is made to this Article, the Commission shall be assisted by a management Committee composed of the representatives of the Member States and chaired by the representative of the Commission.2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft, within a time-limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 205(2) of the Treaty establishing the European Community, in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The chairman shall not vote.3. The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the Committee, they shall be communicated by the Commission to the Council forthwith. In that event, the Commission may defer application of the measures which it has decided on for a period of three months from the date of such communication.4. The Council, acting by qualified majority, may take a different decision within the period provided for by paragraph 3.Article 10Evaluation1. The Commission shall undertake each year an evaluation of the actions carried out in implementing the programme for the previous year. The outcome of the evaluation shall be forwarded to the Committee.2. Each year the Commission shall report to the European Parliament and the Council on the implementation of the programme. The first report shall be presented before 31 July 2002.Article 11Entry into forceThis Decision shall take effect from the day of its publication in the Official Journal.It shall apply until 31 December 2002.Done at Luxembourg, 28 June 2001.For the CouncilB. RosengrenThe President(1) OJ C 96 E, 27.3.2001, p. 244.(2) Opinion delivered on 5.4.2001 (not yet published in the Official Journal).(3) OJ C 172, 18.6.1999, p. 1.